                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 OSBALDO JOSE-NICOLAS,                         )
                                               )
                       Plaintiff,              )
                                               )
 vs.                                           )   Case No. 15-CV-1317-NJR-GCS
                                               )
 KIMBERLY BUTLER,                              )
                                               )
                       Defendant.              )


                         MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

   I.      Motion for Sanctions (Doc. 97)

        In relation to Plaintiff’s Motion in limine No. 8, Plaintiff has filed a motion for

sanctions (Doc. 97), arguing that Defendant failed to identify witnesses and documents

that she intends to use at trial until less than forty days prior to trial and this has caused

prejudice to Plaintiff. Specifically, Defendant did not disclose witnesses Lieutenant

Nicholas Bebout and Thomas Meso until Defendant filed her Federal Rule of Civil

Procedure 26(a)(3) disclosures. Defendant did not disclose certain medical records,

mental health records, CHAMPS through June 2016, Plaintiff’s Master File documents,

North 2 workers assignments, majors assignments and cleaning logs until January 14,

2019, nearly four months after the close of discovery.

        As to the witnesses, Defendant argues that their names were in documents

disclosed to Plaintiff during initial disclosures, such as the North 2 Unit Shift Reports

with IDOC bates numbers 000235-000960. Defendant intends to use these witnesses to


                                        Page 1 of 8
provide foundation for the North 2 Unit Shift Reports and explain what is contained

within them. As to the documents, Defendant argues that this was an inadvertent

oversight, and she only intends to use a few of the documents at trial. Plaintiff argues that

he has been prejudiced due to the late disclosure because he was unable to explore this

evidence during discovery. Thus, he seeks sanctions pursuant to Federal Rule of Civil

Procedure 37(c).

       Federal Rule of Civil Procedure 37(c) provides as follows:

       (1) If a party fails to provide information or identify a witness as required
           by Rule 26(a) or (e), the party is not allowed to use that information or
           witness to supply evidence on a motion, at a hearing, or at a trial, unless
           the failure was substantially justified or is harmless. In addition to or
           instead of this sanction, the court, on motion and after giving an
           opportunity to be heard:

               (A) may order payment of the reasonable expenses, including
                   attorney’s fees, caused by the failure;

               (B) may inform the jury of the party’s failure; and

               (C) may impose other appropriate sanctions, including any of the
                   orders listed in Rule 37(b)(2)(A)(i)-(vi).

FED. R. CIV. P. 37(c).

       The failure to disclose witnesses or documents is excusable where “the failure was

substantially justified or is harmless.” FED. R. CIV. P. 37(c)(2). This determination is

entrusted to the broad discretion of the district court. See Mid-America Tablewares, Inc. v.

Mogi Trading Co., Ltd., 100 F.3d 1353 (7th Cir. 1996). The following factors should guide

the district court’s discretion: “(1) the prejudice or surprise to the party against whom the

evidence is offered; (2) the ability of the party to cure the prejudice; (3) the likelihood of

disruption to the trial; and (4) the bad faith or willfulness involved in not disclosing the

                                        Page 2 of 8
evidence at an earlier date. Tribble v. Envangelides, 670 F.3d 753, 760 (7th Cir. 2012).

Additionally, pursuant to its inherent powers, a court may impose any other sanctions

required “to rectify abuses to the judicial process.” Dotson v. Bravo, 321 F.3d 663, 667 (7th

Cir. 2003) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 49 (1991)).

       The record supports a finding that Defendant did not disclose the documents

mentioned above in a timely manner. Defendant’s counsel explains that she inadvertently

missed slightly over 100 documents out of the thousands of documents that were

produced, but this explanation is not sufficient. While the Court recognizes that another

attorney from the Attorney General’s Office was assigned to the case previously, this does

not relieve Defendant from complying with the rules of discovery.

       Defendant’s assertion that the late disclosure does not prejudice Plaintiff because

Defendant only intends to use a few of those documents is unpersuasive. This evidence

appears to be directly relevant to the issues in this case and evidence that Plaintiff could

have explored during discovery. Thus, the Court finds that Defendant’s failure to disclose

such evidence was “without substantial justification” and was not “harmless.” Pursuant

to Rule 37, all of the documents will be excluded from trial.

       Plaintiff also requests that the Court impose additional sanctions, such as

(1) entering default judgment against Defendant, at least with respect to liability;

(2) prohibiting Defendant from opposing, or a finding as conclusively established

Plaintiff’s claims regarding: (a) the conditions of the Cell; (b) the cleaning of the Cell,

including the inadequacy of cleaning supplies provided; (c) the medical condition or

mental health of Plaintiff; (d) the excessive heat in the Cell, including the melting of



                                        Page 3 of 8
Plaintiff’s fan; and (e) the harm suffered by Plaintiff from being confined in the Cell;

(3) directing an instruction informing the jury of Defendant’s failures, along with an

adverse inference instruction; and/or (4) directing Defendant to pay Plaintiff’s

reasonable expenses, including attorney’s fees, caused by the failure, and such other and

further relief as the Court deems just and proper.

       Defendant’s conduct of failing to disclose 100 documents—at least some of which

could have been helpful to Plaintiff’s case—cannot be condoned and warrants penalties

beyond exclusion. For this reason, the Court finds a monetary sanction to be the most

appropriate. Defendant is ordered to pay Plaintiff reasonable expenses, including

attorney’s fees, caused by the failure to disclose the documents.

       As to witnesses Nicholas Bebout and Thomas Messo, Defendant argues that these

witnesses’ names were in the North 2 Unit Shift Reports with IDOC bates numbers

000235-000960, which were disclosed to Plaintiff during initial disclosures. Defendant

further explains that she intends to use these witnesses to provide foundation for the

North 2 Unit Shift Report documents and to explain what is contained within them. In

light of this, the Court is hard-pressed to understand the prejudice. Thus, these two

witnesses will be permitted to testify, but only to lay the foundation for the North 2 Unit

Shift Reports with IDOC bates numbers 000235-000960 and to explain what is contained

within the documents. No other testimony from these witnesses will be permitted.

       The motion for sanctions (Doc. 97) is granted in part and denied in part. Plaintiff’s

Motion in limine No. 8 (Doc. 85) is likewise granted in part and denied in part.




                                       Page 4 of 8
    II.      Negligent or Willful and Wanton Conduct Claim

          Defendant argues in her trial brief that the negligent or willful and wanton

conduct claim is barred by state sovereign immunity (See Doc. 98). The Illinois State

Lawsuit Immunity Act, 745 ILCS 5/1, provides generally that the State of Illinois is

immune from suit in any court except the Illinois Court of Claims. An action against an

individual state employee will be characterized as an action against the State if (1) the

officers were acting beyond the scope of their authority through wrongful acts; (2) the

duty alleged to have been breached was imposed on the officers solely by virtue of their

employment and was not a duty owed by all citizens, and (3) the complained-of actions

involved matters ordinarily within the officers’ normal and official functions. Richman v.

Sheahan, 270 F.3d 430, 441 (7th Cir. 2001) (quoting Healy v. Vaupel, 549 N.E.2d 1240, 1246

(Ill. 1990)).

          “The doctrine of sovereign immunity affords no protection, however, when it is

alleged that the State’s agent acted in violation of statutory or constitutional law or in

excess of his authority.” Leetaru v. Bd. of Trustees of Univ. of Ill., 2015 IL 117485, 32 N.D.3d

583, 595 (Ill. 2015) (emphasis added); accord Murphy v. Smith, 844 F.3d 653, 658-59 (7th Cir.

2016). “This exception is premised on the principle that while legal official acts of state

officers are regarded as acts of the State itself . . . when a state officer performs illegally

or purports to act under an unconstitutional act or under authority which he does not

have, the officer’s conduct is not regarded as the conduct of the State.” Leetaru, 32 N.E.3d

at 596; accord Murphy, 844 F.3d at 659. The Seventh Circuit has explained that, in 2015, the

Illinois Supreme Court “reaffirmed the exception in broad terms, over a dissent that



                                         Page 5 of 8
would have narrowed [in scope].” Murphy, 844 F.3d at 659 (citing Leetaru, 32 N.E.3d at

611-612). The role of the federal courts “is to take the Leetaru majority opinion at its word”

and “the exception applies whenever ‘agents of the State have acted in violation of

statutory or constitutional law.’” Murphy, 844 F.3d at 659 (quoting Leetaru, 32 N.E.3d at

597).

        The Northern District of Illinois has explained this as follows:

               More importantly, the sovereign immunity determination “does not
               depend simply upon whether the employee was acting within the
               scope of his employment when he committed the act in question”
               but rather “turns on the source of the duty with the breach of which
               the employee is charged.” Fritz v. Johnson, 807 N.E.2d 461, 466, 209
               Ill. 2d 302, 282 Ill. Dec. 837 (2004). Although the IDOC Defendants’
               duty to protect inmates, like Taylor, from harm “arises solely from
               their employment at IDOC, and the normal functions of IDOC
               employees include protecting inmates from bodily harm,” Johnson v.
               Winters, No. 10 C 5480, 2013 U.S. Dist. LEXIS 112031, 2013 WL
               4029114, at *18 (N.D. Ill. Aug. 8, 2013), here Taylor bases his IIED
               claim on the IDOC Defendants’ alleged constitutional violations in
               failing to protect him from harm and failing to provide him with
               required medical care. In such a case, “when it is alleged that the
               State’s agent acted in violation of statutory or constitutional law or
               in excess of his authority” and the state law claim depends on the
               alleged constitutional violation, sovereign immunity does not apply.

Taylor v. Wexford Health Sources, Inc., No. 15 C 5190, 2016 WL 3227310, at *6 (N.D.

Ill. June 13, 2016) (emphasis in original).

        Plaintiff argues that Defendant committed the tort of negligence or willful and

wanton conduct. This claim is dependent on Plaintiff’s claim that Defendant violated the

Eighth Amendment. Because there is an issue of fact as to whether Defendant violated

Plaintiff’s constitutional rights, state sovereign immunity does not bar his state-law claim

for negligent or willful and wanton conduct. See Jose-Nicolas v. Berry, Case No. 3:15-cv-



                                         Page 6 of 8
964-NJR-DGW, 2018 WL 1466769, at *10 (S. D. Ill. Mar. 2, 2018) (“Jose-Nicolas has

established a genuine issue of material fact as to whether these four Defendants acted in

excess of their authority and violated the Eighth Amendment to the Constitution.

Consequently, state sovereign immunity does not bar his state-law claims for negligence

or willful and wanton conduct against them.”); see also Ellis v. Pfister, Case No. 16 C 9449,

2017 WL 1436967, at *5 (N.D. Ill. Apr. 24, 2017) (“Because Plaintiff has plausibly alleged

constitutional violations against all Defendants, Defendants are not protected by Illinois’

sovereign immunity principles.”).

   III.      Indemnification Claim

          Defendant also argues in her trial brief that Plaintiff’s indemnification claim is not

properly before the Court because it is also barred by state sovereign immunity. Plaintiff

seeks to enforce the State’s obligations under state law to indemnify its employer for any

judgment entered against them. “The ‘[S]tate’s decision to indemnify its employees does

not transform a suit against individual defendants into a suit against the sovereign,’”

thus, sovereign immunity does not bar Plaintiff’s indemnification claim. Taylor, 2016 WL

3227310, at *7 (quoting Benning v. Bd. of Regents of Regency Univs., 928 F.2d 775, 779 (7th

Cir. 1991). Also, the Court has already granted Defendant’s Motion in limine No. 2, that

evidence suggesting that the State of Illinois may indemnify Defendant may not be

presented to the jury, as this determination is a question of law (See Doc. 106).

                                              Conclusion

          For the reasons set forth above, Plaintiff’s Motion for Sanctions is GRANTED in

part and DENIED in part (Doc. 97). Likewise, Plaintiff’s Motion in limine No. 8 to Exclude



                                           Page 7 of 8
Evidence from Witnesses and Documents that Were Not Disclosed During Discovery

(Doc. 85) is GRANTED in part and DENIED in part. Plaintiff’s counsel is DIRECTED to

submit an affidavit detailing the reasonable attorney’s fees and expenses associated with

the failure to disclose the aforementioned documents. The affidavit should be filed on or

before March 1, 2019. The Court will determine the reasonableness of the expenses and

fees before ordering Defendant to submit payment to Plaintiff.

      IT IS SO ORDERED.

      DATED: February 15, 2019

                                               s/ Nancy J. Rosenstengel___________
                                               NANCY J. ROSENSTENGEL
                                               United States District Judge




                                      Page 8 of 8
